Dismissing appeal.
The action was instituted by appellants against the Director of the Division of Motor Transportation and Robert Spanton, of Covington, seeking a mandatory injunction to require the Director to cancel licenses issued to Spanton for the operation of eight taxicabs in the City of Covington for the year 1946. Judgment denying the injunction and dismissing the petition was entered in May, 1946; this appeal was filed August 20, 1946. The case was continued by agreement, and finally was submitted to this Court March 14, 1947.
Since the only relief sought is the cancellation of licenses which already have expired, the subject of the controversy no longer is in existence, and a decision on the merits could be of no benefit to either of the parties. Courts will not decide moot questions.
Appellants in their brief attempt to raise another question, viz.: The right of the City of Covington to charge them fees for licenses to operate taxicabs in the city. Their counsel states that this question was presented in a separate suit against the City of Covington, and that it was consolidated with this action. We find no verification of this statement in the record, and the City of Covington is not a party to this appeal; therefore, we decline to entertain this question.
Because the only question properly presented is moot, the appeal is dismissed. *Page 617